EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Mattingly on 12/6/2021.

Claim 7 (Currently Amended)  The light source device according to claim 1, wherein the wavelength conversion member includes the base formed into a disk shape having a diameter D, and a motor configured to rotationally drive the base at a rotational angular velocity  about a predetermined rotation axis, and when Reynolds numbers Re are represented by an expression (1), clearance ratios  are represented by an expression (2), and average Nusselt numbers Nu of the wavelength conversion member are represented by an expression (3), in a graph in which functions f (Re, ) including the Reynolds numbers Re and the clearance ratios  are plotted on a horizontal axis while the average Nusselt numbers Nu are plotted on a vertical axis, a condition in which the second distance and the rotational angular velocity  become equal to or greater than a half value of a peak value of the graph is satisfied[[.]]
Re = D2
          4

a   …(2)
       D

Nu = hD …(3)
	

where, 
: coefficient of kinematic viscosity of air 
h: coefficient of heat transfer on surface 
: thermal conductivity of air.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        6 December 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882